The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on April 9, 2018. It is noted, however, that applicant has not filed a certified copy of the Indian application as required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Note that phrases such as “Method and Apparatus for” or “in a communication system” should be avoided as generic terms that could be applied to most applications in this art at least. Titles should be a concise statement of the essential claimed elements.
The following title is suggested:
PORTABLE WIRELESS COMMUNICATION ADAPTER FOR AVIONICS FREQUENCIES SELECTIVELY ENABLED BASED ON LOCATION WITHIN AIRCRAFT


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,470,012.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claim contains all of the limitations of the instant claim.  That is, the instant claim is fully encompassed by the patented claim.  
Claims 12-16, 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7-10, 12-14, respectively of U.S. Patent No. 10,470,012.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claim contains all of the limitations of the instant claim.  That is, the instant claim is fully encompassed by the patented claim, except the instant clams are method claims and the patented claims are .
Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,470,012.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claim contains all of the limitations of the instant claim.  That is, the instant claim is fully encompassed by the patented claim, except for the portable electronic device being a tablet.  Official notice is taken that tablets are a notoriously well known form of portable electronic device.  Therefore, it would have been obvious to one of ordinary skill in the art to modify patented claim 10 to use a tablet in order to provide the popular tablet format for users, thereby providing touch screens and reducing the size of a laptop and keyboard.  

Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7-14, respectively of U.S. Patent No. 10,470,012 in view of Su et al (US 2009/0023335).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claim contains all of the limitations of the instant claim.  That is, the instant claim is fully encompassed by the patented claim.  

NOTE also that if the response merely includes a terminal disclaimer a cover sheet should also be included indicating that the terminal disclaimer is the response to the outstanding action; else the Terminal Disclaimer may not be properly entered as a response

Representative claim(s) shown below. The application claim elements are generally presented side by side with the corresponding co-pending claim elements.  
Where there are merely grammatical difference in claim language, no examiner comment is considered necessary.
Where necessary, examiner comments are italicized.


Application claim: 
1. A portable wireless communications adapter comprising: 









a wireless receiver configured to receive wireless data over a Wireless Avionics Intra- Communication (WAIC) frequency range between 4.2 gigahertz (GHz) and 4.4 GHz; 



a wireless transmitter configured to send wireless data over the WAIC frequency range between 4.2 GHz and 4.4 GHz; 



an electronic interface connector configured to mate with a portable electronic device for communication of the wireless data with the portable electronic device. (Note that this limitation corresponds to the antenna and electronics of patented limitation A shown at right, except the for the use of a connector to mate with the portable device.  Su teaches a wireless transceiver configured as a USB connector to mate with a device (Su, figure 1, abstract).  It would have been obvious to one of ordinary skill in the art to modify the antenna and electronics of the patented claim to the form of a mating connector as shown in Su in order to allow the arrangement to be easily connected to any USB device.); 


and 
a location sensing module configured to: 

determine a location of the portable wireless communications adapter relative to an interior of an aircraft based on WAIC communications received at the wireless receiver; 



selectively enable the wireless transmitter to send wireless data in response to determining that the portable wireless communications adapter is located within the interior of the aircraft; 

and 


selectively disable the wireless transmitter to prevent the wireless transceiver from sending wireless data in response to determining that the portable wireless communications adapter is not located within the interior of the aircraft.


   1.  A portable wireless communications adapter comprising: 

(Limitation A)a wireless antenna and wireless access point electronics configured to communicate 
wirelessly with a portable electronic device;  

a wireless receiver configured 
to receive Wireless Avionics Intra-Communication (WAIC) communications over a 
WAIC frequency range between 4.2 gigahertz (GHz) and 4.4 GHz;  

a wireless transmitter configured to send WAIC communications over the WAIC frequency range between 4.2 GHz and 4.4 GHz;  























a location sensing module configured to: 
determine a location of the portable wireless communications adapter relative to an interior of an aircraft based on WAIC communications received at the 
wireless receiver;  

selectively enable the wireless transmitter to send WAIC 
communications in response to determining that the portable wireless communications adapter is located within the interior of the aircraft;  
and 
selectively disable the wireless transmitter to prevent the wireless 
transmitter from sending WAIC communications in response to determining that 
the portable wireless communications adapter is not located within the interior 
of the aircraft.



Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7-14, respectively of U.S. Patent No. .  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claim contains all of the limitations of the instant claim.  That is, the instant claim is fully encompassed by the patented claim.  Note that as modified above the connector is USB. 

Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,470,012 in view of Su et al (US 2009/0023335).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claim contains all of the limitations of the instant claim.  That is, the instant claim is fully encompassed by the patented claim, except for the portable electronic device being a tablet.  Official notice is taken that tablets are a notoriously well known form of portable electronic device.  Therefore, it would have been obvious to one of ordinary skill in the art to modify patented claim 1 to use a tablet in order to provide the popular tablet format for users, thereby providing touch screens and reducing the size of a laptop and keyboard.  
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 10:30-7:00.

 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887